17 §§

No. 30323 y   

IN THE SUPREME coURT oF THE sTATE oF HAWA:‘I  
~*» ma

 

DAVlD KEANU SAl, PetitiOner,

 

VS.

 

THE HONORABLE CLYDE SUMlDA, JUDGE OF THE DISTRlCT
COURT OF THE FlRST ClRCUlT, STATE OF HAWAYl, Respondent.

ORlGINAL PROCEEDlNG
(Case No. lDTI-09-l67852)

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the petition for a writ of
prohibition filed by petitioner David Keanu Sai and the papers in
support, it appears that petitioner fails to demonstrate a clear
and indisputable right to relief. See Kema v. Gaddis, 91 Hawafi
200, 204, 982 P.2d 334, 338 (1999) (A writ of prohibition is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.) Therefore,

IT IS HEREBY ORDERED that the petition for a writ of
prohibition is denied.

DATED: Honolulu, Hawafi, February 25, 2010.

_VW%»

L¥nwwr z:.~w-@u¢¢w, cum

/d“"“““§

kho;_£  §_' l
/WW¢4v1 /{/C4§.ZL1»¢Ag6V/

a-"»:- m
`*:

»¢W§é